Citation Nr: 1524840	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-34 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that PTSD symptoms cause occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

2. The preponderance of the evidence is against a finding that the service-connected disability renders the Veteran unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In May 2012, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD and unemployability claims in August 2012.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided detail on diagnoses and symptoms and addressed the appropriate rating criteria.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Based on the record, the Board finds that the criteria for a rating in excess of 50 percent for PTSD have not been met.  See 38 C.F.R. § 4.130, DC 9411.

The preponderance of the evidence shows that the Veteran's PTSD does not cause occupational and social impairment with deficiencies in most areas or total occupational or social impairment.  The VA examiner in August 2012 classified the Veteran's PTSD as mild or transient with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner assigned the Veteran a global assessment of functioning (GAF) score of 65, signifying some mild symptoms or difficulty in social or occupational functioning.  See DSM-IV.  The examiner recorded symptoms of intense psychological distress from exposure to stimuli that resemble the traumatic event, recurrent and distressing recollections and dreams, acting or feeling as if the traumatic event were recurring, avoidance, marked diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The examiner also listed depressed mood, anxiety, chronic sleep impairment, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships as additional symptoms.  The examiner concluded that the Veteran was able to manage his own finances, and his PTSD symptoms would not render him unemployable.

The examination and VA treatment from December 2012 note that the Veteran has been married for 42 years.  He noted some marital problems, such as his wife nagging him and his irritability toward her.  See August 2012 examination, VA treatment July 2011.  He reported being a loner and spending time watching TV.  Depression screens from January 2012 and December 2012 were negative.  Treating providers noted that he made good eye contact and answered questions appropriately.  The Veteran and his provider ended individual therapy sessions in August 2011 because he was not reporting any acute symptoms and was functioning well.  In August 2012, he contacted VA stating that he wished to resume individual therapy because "things [had] gotten worse."  In August 2012 treatment, the Veteran reported anxiety when driving and nightmares but would not identify any other specific symptoms or details from his nightmares.  He stated that he did not want to do anything but also reported continuing to do activities he had done before.  The provider found his reports vague and noted that the Veteran expressed concern that treatment records could affect his disability claim.  The Board questions the credibility of the Veteran's report of worsening symptoms because of the lack of specificity and the preoccupation with the effect on his disability claim rather than the desire to seek treatment.  Further, both the VA examiner and August 2012 provider found that the Veteran's PTSD symptoms had not increased but his alcoholism had worsened.  He is not service-connected for alcoholism.  

In the notice of disagreement, the Veteran's representative contended that the Veteran met the higher rating criteria, because he reported to the VA examiner that he obsessively checked the security of his residence, experienced severe anxiety attacks with hyperventilation, had unprovoked periods of anger that caused him to lash out at everyone, could not handle stressful situations, which lead to isolation, and was unable to establish and maintain relationships.  First, the examiner acknowledged hypervigilance and exaggerated startle response as symptoms, but the examination report and treatment records do not note any reports of obsessive behaviors.  It seems unlikely that all the treating providers and the examiner would fail to record such a symptom.  Next, while treatment records from January to December 2012 note a history of panic attacks with hyperventilation, they record no current panic attacks.  The disability rating is based only on symptoms experienced during the period on appeal, not before.  Moreover, with a lack of reported symptoms in treatment, the evidence does not support a finding of near-continuous panic capable of interfering with the Veteran's ability to function independently.  

The VA examination and 2011 treatment records note irritability, particularly toward the Veteran's wife; however, there is no evidence of violence.  The Veteran did not report any violence during treatment, and he denied having a criminal record, including assault.  See August 2012 examination.  Finally, the examiner noted difficulty establishing and maintaining relationships, but the evidence does not show an inability to do so.  Instead, the Veteran maintained relationships with his daughters and throughout his 42-year marriage.  See VA treatment.  The representative also noted that the Veteran quit his prior employment because he refused to take orders and became irrational.  As discussed in more detail below, the Veteran's current employment status is unclear.  However, the VA examiner concluded that PTSD symptoms would not prevent him from working.  Social Security disability benefits were awarded for other ailments, not PTSD.  See August 2010 SSA decision.  Therapy records and the VA examination report do not record any interpersonal or other work-related problems.  Again, the validity of this report is questioned, because it was made in the context of the claim process and not found in any treatment records with other reported symptoms.  

Anxiety (panic attacks), disturbances of mood and motivation, and difficulty establishing and maintaining relationships are enumerated by the 50 percent rating.  Avoidance, sleep disturbances, detachment/isolation, diminished interest in activities, distressing recollections, hypervigilance, exaggerated startle response, irritability, trouble handing stressful situations, and difficulty concentrating all lead to reduced reliability and productivity as considered by the 50 percent criteria.  The frequency, severity, and duration of the Veteran's symptoms are not analogous to those contemplated by the 70 or 100 percent disability level.  He does not have deficiencies in most of the areas of family, work, thought, and judgment. Instead, the Veteran was able to manage his own finances and had relationships with his wife and family.  The August 2012 provider found him appropriately dressed and groomed, sustaining attention and concentration, with logical thought content, normal speech, and full orientation.  The examiner and other treating providers found his interactions appropriate and did not note any problems with hygiene, judgment, or thought process.  The evidence of normal thought process, appropriate behavior, family relationships, little to no impact on work, and the examiner's classification of symptoms as mild also support the 50 percent rating.  The Board finds the examiner's classification highly probative as a person who routinely evaluates mental illness and disability.  The reports of more severe symptoms are less probative because the Veteran did not seek treatment for those symptoms when he sought treatment for other PTSD symptoms in the past.  Following, the Veteran's overall level of functioning does not reflect deficiencies in most areas or total impairment, and a higher rating is not warranted.  See 38 C.F.R. § 4.130, DC 9411.     

The Veteran had generally the same level of PTSD disability throughout the entire period on appeal, such that staged ratings are not necessary.  See August 2012 examination, VA treatment; see also Hart, 21 Vet. App. at 509-10.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  All of his symptoms have been considered.  Thus, the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   

III. TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran is service-connected for only one disability, PTSD, rated 50 percent disabling.  Therefore, he does not meet the schedular requirements for TDIU as his disability level is less than 60 percent.  See 38 C.F.R. § 4.16(a).  

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  See id.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence does not show that the Veteran's service connected disability renders him unable to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  There is conflicting evidence as to whether the Veteran was employed during the period on appeal.  During the VA examination, the Veteran was unclear as to his employment status at that time, stating that he stopped working when he had cancer in 2008, then returned to work, and was laid off in 2009.  A January 2012 treatment record noted that the Veteran was still working for the same company he had been for 17 years.  A Social Security Administration (SSA) decision in 2010 found the Veteran was unemployed beginning in August 2008.  SSA disability was determined based on coronary artery disease and cancer; the decision did not discuss the Veteran's mental health.  The Veteran is not service-connected for cancer or coronary artery disease.  Any impairment from those disabilities is not appropriate for TDIU consideration.  Hersey, 2 Vet. App. at 94.

Regardless of the Veteran's employment status, the August 2012 VA examiner found no evidence that the Veteran's PTSD symptoms render him unemployable.  She explained that there were no major changes and the Veteran's symptoms were generally of the same severity as they were during the prior VA examination.  At the time of the prior examination, the Veteran reported working fulltime with the same level of symptoms.  The examiner further noted that his PTSD symptoms would not affect his ability to tolerate the stress, schedule requirements, and interpersonal interactions inherent in any employment setting.  In his SSA application materials, the Veteran reported difficulties working because of special accommodations that he required after cancer.  He did not report any interpersonal problems or disciplinary problems that would suggest PTSD affected his employability.  

In the notice of disagreement, the Veteran's representative wrote that the Veteran quit his previous place of employment because he refused to take orders and became totally irrational.  This statement is inconsistent with the Veteran's reports to the Social Security Administration and the VA examiner, where he stated that he stopped working because of cancer.  In the VA examination, he noted that he went back to work in 2009 and was laid off.  The inconsistencies in the Veteran's statements make them less credible.  Further, the VA examiner's finding that his symptoms would not interfere with employment and the notation that he was employed fulltime with symptoms of the same severity outweigh the isolated report in the notice of disagreement.  Based on a preponderance of the evidence, the Veteran is not unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  Therefore, TDIU is not warranted.  See 38 C.F.R. § 4.16.  

						(CONTINUED ON NEXT PAGE)






ORDER

A rating in excess of 50 percent for PTSD is denied.

TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


